                     Case 1:18-mc-00310-ALC Document 69 Filed 10/17/19 Page 1 of 1




                                                                601 Lexington Avenue
                                                                 New York, NY 10022
          Stefan Atkinson, P.C.                                     United States
         To Call Writer Directly:                                                                                                   Facsimile:
            +1 212 446 4803                                          +1 212 446 4800                                             +1 212 446 4900
     stefan.atkinson@kirkland.com
                                                                     www.kirkland.com




                                                                October 17, 2019

           VIA CM/ECF

           The Honorable Andrew L. Carter, Jr.
           United States District Court
           Southern District of New York
           40 Foley Square, Room 435
           New York, NY 10007




                             Re:        In re Application of Hansainvest Hanseatische Investment GmbH, et al.,
                                        No. 18 Misc. 310 (S.D.N.Y.)

          Judge Carter:

                 I write on behalf of J.C. Flowers & Co. LLC (“J.C. Flowers”) in response to Applicants’
          October 11 Letter Motion [Dkt. #68]. Upon further consideration, J.C. Flowers does not oppose
          Applicants’ request to lift the stay in place in this matter.

                                                                                    Respectfully,


                                                                                    /s/ Stefan Atkinson
                                                                                    Stefan Atkinson, P.C.




           cc:         All Counsel of Record (via ECF)




Beijing   Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
